Title: To Thomas Jefferson from Edward Postlethwayt Page, 3 June 1820
From: Page, Edward Postlethwayt
To: Jefferson, Thomas


            To the venerable Thomas Jefferson, whom I and other fools did whilon comtemptously brand and as the sage of Monticello.Father!
            
              
              
          Conscious of the injustice I have done you by the influence of priest craft my judgment having been mislead I do sincerely recant. I was,  when 12 a midshipman on board the Leviathan 74 in the West Indies.—Afterwards I was a Lieutt in H.B.M. 12th Regt in India—But the ver complaint & Mercury in excess for 3 years drove me to gd Thence, after being accepted as a missionary to Africa & the East by the Episcopal society in London—my nervous system being greatly impaired & unfitting me for the requisite study—I came to America just after the Chesapeake was fired into designing to proceed to India at my own expences & act independent of Societies.—I hid myself in  Little York Pennsyla with an Irishman Henry Coxe a Quaker—& have travelled much & been very unsteady as to residence, all over the United States, teaching school every now & then—I had always been very prudent with my property till I came to Ohio—but here in a few months I have lost 3000 dollars at least by all of a sudden becoming infatuated & a speculator—& withal—I am thought to be possessed of half a silver mine being duped by another Englishman who played me a Yankee trick—Suddenly, my neighbour Dr McIntosh, the only man acquainted with divine Urim & Thummim that ever seceded from the Slave mason lodge developed to me (who never was one) their error about 3 months ago—Since I addressed you on the same subject 10 thousand other arguments to verify the number 12 as the standard measure of the true spiritual Temple have broke upon my mind & 3 days since I found that the little Magic circle of circles & Square of Squares discovered by Dr Franklin had their then latent but now to me at least evident correspondency & connexion with the seven attributes of Jehovah & the 5 of man—for when the whole world of man shall harmonize & become subject to such a government as that of the slave masons (oaths excepted) then the whole aggregate is Jehovah’s agent or hand & divine magic shall be fully restored—& there will be the Saviour found.—Sir I have seen a 3 headed monster in Bombay harbour on the Isle of Elephants when I went there with my uncle (then a Member of the B–bay Council) to dine in the Caves of which history is as much in ignorance as of the Mounds & fortifications here—about him were Covra Capells or hooded snakes Genl Putnam says that the rattle, black & copperhead snakes he has seen in one hole coiled up together in winter quarters—Sir in Europe King-craft was a viper blind—here is become a rattle snakes—priest craft is a black snake & Slave oath masonry a copper headed Sodomite loving strange flesh & you never see a woman in the hellish lodge the infamous Babylon the mother of all spiritual whoredom & thraldom—The Jew is Adam Slave mason Eve—Selfishness the forbidden fruit—Every abomination has been hatched in that detestable sink of perdition—By masons Kings have reigned & Priests decreed injustice—Popery, Slavery, death, hell itself was begotten here in this Magic lanthern of sorcery where you  may behold the imp inverted, till I and McIntosh reflect him upon Belshazzar’s wall—See Daniel 5th Chapter—See also Ezekiel 8, 9, 10  chapt. See Esther—See in the Allegory all scriptureWe totally contradict Emanuel Swedenborg as it respects hell—he was among monarchs and had no divine Urim & Thrummim key wherewith to unlock the Temple—he knew no virtue in Numbers associated with letters & the planets & stars.—Sir—I beseech you to regard me—You have one foot in the grave—Your worldly cares are over—You partly penned & you signed the little book John in the Apocalypse ate, viz our precious leaven the Constitution—Sir—I predicted 2 months ago that not a monarch would exist in Europe (Emperor of Russia perhaps excepted) by the 7th of next Jany certainly not by the 7th of the year ensuing that—&  in 1826 we, in North America would have neither President Senate nor Congress—but simply the regulations of masonry oaths excepted—That this year commences the day of judgment—that all are finally saved—not any one damned to all eternity that the Mexican Indians in their astronomy 13 must scalp our pride—that we must drink tea in the hieroglyphic temple of China (80,000 characters) that the North & South poles are open & some Dragon or wonder there—that we must have all things in common & resemble patriarchal & Indian simplicity & love—that God is Love.—equity—truth, and all Scripture is true. that the book of nature is the greatest of all books.—and rightly to associate the arts and sciences and history & Nations & all things in one aggregate pile for  holy blazing is to perform miracles—and restore Divine Magic and raise our fathers from the dead—And Sir I call upon you in the name of suffering humanity to send me forthwith every thing in your power relative to numbers and associations of them in Magical form & immediately to penetrate into these things & cease not—for it is life to the world—By their making merchandize of holy things, and their sorceries they have bewitched all the world to run after kings & black priests—feeding upon husks—The world must be levelled—All men are equal says Eternal Truth—whether Black White or Copper—Sir—All nations & this America too shall immediately become bankrupt—their lice is money (see about the plaques of Egypt—If encouraged I will deluge you with arguments into—In all humilityEdward Postlethwayt PageAlias, King David’s PageAlias, Edward puzzlepate PageNOTE: FOLLOWING TEXT IS UPSIDE-DOWNAt the town of Marietta, N: B: Mary, mother of Jesus I had supposed (till I brought this to the office (this 3d of June) that all went free to you—and I rather think I should not have written it if I had been apprised of my mistake—It goes—& I know the Truth is with itI will not intrude upon you again without permission—Your silence will forbid meI regret to find that I am imposing upon you the expense of Postage